Exhibit 10.2

December 24, 2008

Mr. James Green

7 Winthrop Road

Lexington MA 02421

Dear Jim:

Reference is made to your letter agreement with Analogic Corporation (the
“Company”) dated April 20, 2007 (the “Agreement”). The purpose of this document
is to amend the Agreement in view of certain regulations recently promulgated by
the Internal Revenue Service (the “IRS”) in connection with Internal Revenue
Code (“IRC”) Section 409A and to more clearly state our understanding with
regard to certain payments that may be subject to excise taxes under the IRC. We
do not intend to otherwise alter the terms of the Agreement. In all respects,
the Agreement shall remain in full force and effect, provided, however, that:

 

1. It is agreed that Sections 13 through 15 are hereby amended and restated in
their entirety to read as follows:

13. Change-In-Control. You will be eligible for the following Change-in-Control
(CIC) (as defined below) benefits in the event your employment is terminated
without Cause within twenty-four (24) months following a CIC, the distribution
of which is subject to the provisions of Section 19 hereof:

 

a. Two (2) times your base salary plus the greater of your target or three
(3) year average bonus, payable in a lump sum thirty (30) days following your
termination;

 

b. Pro-rata portion of the greater of your target or actual bonus, to the extent
determinable, for your year of termination, payable in a lump sum thirty
(30) days following your termination;

 

c. Benefit continuation for twenty-four (24) months, payable in accordance with
the Company’s regular payroll practice for benefits;

 

d. Equity acceleration, and

 

e. If any Internal Revenue Code Section 4999 parachute payment excise taxes are
imposed, you will be eligible for a modified gross up only if your CIC payments
exceed the safe harbor amount by the greater of $50,000 or 10%. However, should
your CIC payments exceed the safe harbor amount by less than $50,000 or 10% of
your safe harbor amount; you will receive the greater of: (1) your total CIC
payments less the estimated cost of your excise tax or (2) your safe harbor
amount. If and to the extent that any payments or benefits are required to be
cut back pursuant to this Section 13(e), the payments or benefits shall be
reduced or eliminated as determined by the Company, in the following order: (i)
any cash payments, (ii) any taxable benefits, (iii) any nontaxable benefits, and
(iv) any vesting of equity awards, in each case in reverse order beginning with
payments or benefits that are to be paid the farthest in time from the date that
triggers any excise tax, all and in each case as is necessary to maximize your
after-tax position.

For purposes of this Agreement, CIC shall have the meaning set forth in the
Company’s May 2007 form CIC Agreement as amended in December, 2008.



--------------------------------------------------------------------------------

14. General Severance. You will also be eligible for the following severance
benefits in the event your employment is terminated by the Company without Cause
and unrelated to a CIC, the distribution of which is subject to the provisions
of Section 19 hereof:

 

a. Twelve (12) months salary continuation, with payment commencing thirty
(30) days following your termination, plus a lump sum payment equal to your
target bonus, payable thirty (30) days following your termination; and

 

b. Equity treatment as described in Sections 6 and 7 above.

15. Restrictive Covenants. Severance payments will be conditioned on your
signing of a general waiver and release of claims and the expiration of any
applicable revocation period occurring within sixty (60) days following your
termination date, and your agreement not to compete against the interests of the
Company, or solicit employees or customers for the severance period, and not
disparage the Company nor disclose trade secrets or confidential information.

 

2. It is further agreed that Section 18 is hereby amended and restated in its
entirety to read as follows:

18. Final Agreement. This Agreement, as amended, sets forth the terms of your
service with the Company and supersedes any prior representations or agreements,
whether written or oral. This Agreement shall be deemed to have been entered
into and shall be construed and enforced in accordance with the laws of the
Commonwealth of Massachusetts.

 

3. It is further agreed that Section 19 is hereby added to read as follows:

19. Payments Subject to Section 409A. Subject to the provisions in this
Section 19, any severance payments or benefits under this Agreement shall begin
only upon the date of your “separation from service” (determined as set forth
below) which occurs on or after the date of termination of employment. The
following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to you under this Agreement:

 

a. It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Internal Revenue Code and the guidance issued
thereunder (“Section 409A”). Neither you nor the Company shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

 

b. If, as of the date of your “separation from service” from the Company, you
are not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments and benefits shall be made on the dates
and terms set forth in this Agreement

 

c. If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then:

 

  i. Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

 

2



--------------------------------------------------------------------------------

  ii. Each installment of the severance payments and benefits due under this
Agreement that is not described in paragraph (i) above and that would, absent
this subsection, be paid within the six-month period following your “separation
from service” from the Company shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier, your
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of your
second taxable year following the taxable year in which the separation from
service occurs.

 

d. The determination of whether and when your separation from service from the
Company has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely for
purposes of this paragraph (d), “Company” shall include all persons with whom
the Company would be considered a single employer as determined under Treasury
Regulation Section 1.409A-(h)(3).

 

e. All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

f. The Company may withhold (or cause to be withheld) from any payments made
under this Agreement, all federal, state, city or other taxes as shall be
required to be withheld pursuant to any law or governmental regulation or
ruling.

 

3



--------------------------------------------------------------------------------

By execution of this letter, you hereby agree to the foregoing amendment of the
Agreement and reaffirm your obligations under the Agreement.

 

Very truly yours, Analogic Corporation By:   /s/ Fred B. Parks   Fred B. Parks  
Chairman, Compensation Committee

 

Acknowledged and Agreed: /s/ James W. Green James Green

 

4